                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARELSTON DIVISION


SUZETTE RENEE FELTY,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:19-0232

ANDREW SAUL, Commissioner
of the Social Security Administration,

                               Defendant.


                              MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court deny Plaintiff’s request for judgment on the pleadings (ECF No. 11);

grant Defendant’s request to affirm the decision of the Commissioner (ECF No. 12); and dismiss

this action from the docket of the Court. Neither party has filed objections to the Magistrate Judge’s

findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES Plaintiff’s request for judgment on the pleadings (ECF No.

11); GRANTS Defendant’s request to affirm the decision of the Commissioner (ECF No. 12); and

DISMISSES this action from the docket of the Court, consistent with the findings and

recommendations.
       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        December 18, 2019




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
